

114 HR 6469 IH: Yurok Lands Act
U.S. House of Representatives
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6469IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mr. Huffman introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo revise the Yurok Reservation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Yurok Lands Act. 2.DefinitionsFor the purposes of this Act:
 (1)Federal agencyThe term Federal agency has the same meaning given that term in section 40 CFR 1508.12, excluding for purposes of this definition, States and units of general local government and Indian tribes.
 (2)NEPAThe term NEPA means the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (3)Revised yurok reservationThe term revised Yurok Reservation means the land within the Yurok Reservation exterior boundary as revised in section 5(a).
 (4)SecretaryThe term Secretary means the Secretary of the Interior, the Secretary of Agriculture, or the Secretary of Transportation, as appropriate.
 (5)TribeThe term Tribe means the Yurok Tribe, a federally recognized Indian tribe. 3.Tribal-Federal partnerships for Federal land and resource management (a)In generalAt the Tribe’s option, the Tribe shall act as a joint lead agency pursuant to NEPA for major Federal actions within the Revised Yurok Reservation in accordance with a Memorandum of Understanding entered into between the Federal lead agency and the Tribe.
 (1)The Memorandum of Understanding shall be negotiated in good faith, comply with NEPA regulations, and shall be finalized within 30 days from the date of notice of initiation of a NEPA process. The Memorandum of Understanding shall include—
 (A)the respective roles and responsibilities of the Tribe and the Federal lead agency in the NEPA process;
 (B)mechanisms for dispute resolution; and (C)a requirement that environmental impact statements shall discuss any inconsistency of a proposed action with any plan or environmental requirement of the Tribe (whether or not federally sanctioned). Where such an inconsistency exists, the statement shall describe—
 (i)the extent to which the agency would reconcile its proposed action with the plan or environmental requirement; and
 (ii)what mitigation measures are being imposed to lessen adverse environmental impacts of the proposal identified by the Tribe.
 (2)If the Memorandum of Understanding is not executed in the 30-day period, or an additional time period as agreed to by the Tribe and the Federal lead agency, or is terminated, the Tribe shall have the option of participating as a cooperating agency in the NEPA process.
 (b)Cooperating agencyAt the Tribe’s option, the Tribe shall act as a cooperating agency for major Federal actions within the area depicted on the map titled Klamath and Redwood Creek Watersheds dated December 7, 2016.
 (c)No limitation on existing authorityNothing in this section shall limit the Tribe or any other federally recognized Indian tribe’s ability to participate in any NEPA process as a joint lead agency or a cooperating agency.
			(d)Cooperative agreements with the tribe
 (1)Redwood national parkThe Secretary shall enter into a cooperative agreement with the Tribe for system unit natural resource protection for the purpose of protecting natural resources of Redwood National Park pursuant to section 101702 of title 54, United States Code.
 (2)Forest serviceThe Secretary of Agriculture shall enter into a cooperative agreement with the Tribe that will include, but is not limited to, provisions that implement section 4.
 (3)Tribe as an agencyThe Tribe shall be considered a State or local government agency for purposes of section 101703 of title 54, United States Code, and the Secretary shall enter into a cooperative management agreement with the Tribe pursuant to that section.
 (4)Confirmation and authorization of cooperative agreement related to the klamath river basinThe 2006 Cooperative Agreement between the Department of the Interior and the Yurok Tribe for the Cooperative Management of Tribal and Federal Lands and Resources in the Klamath River Basin of California is confirmed and the Secretary is authorized to take such actions as are necessary to effectuate the agreement.
 (e)Self-Governance agreementsFederal agencies, as appropriate, shall negotiate in good faith self-governance agreements pursuant to the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450–458bbb2). Program functions, services, and activities or portions thereof carried out by the National Park Service on Federal land within the Revised Yurok Reservation shall be included in a contract or compact to the extent allowed under title I or title IV of the Indian Self-Determination and Education Assistance Act.
			4.Land to be held in trust for the tribe
 (a)In generalSubject to any valid existing rights the Secretary of Agriculture shall transfer to the Secretary of the Interior administrative jurisdiction over approximately 1,229 acres in the Yurok Experimental Forest administered by the Forest Service and as generally depicted on the map entitled USFS Lands To Be Transferred To the Yurok Tribe and dated December 7, 2016. The map shall be on file and available for public inspection in the appropriate offices of the Forest Service.
 (b)AdministrationThe Secretary of the Interior shall hold the land under subsection (a) in trust for the benefit of the Tribe.
 (c)Tribal land use management planThe Tribe shall develop a Tribal Land Use Management Plan in accordance with NEPA requirements for the 1,229 acres depicted on the map entitled USFS Lands To Be Transferred To the Yurok Tribe and dated December 7, 2016.
 (d)Government-to-Government agreementsWithin one year of enactment of this Act, the Secretary of Agriculture and the Tribe shall enter into government-to-government consultations and shall develop protocols to ensure that research activities of the Forest Service on lands taken into trust in this section shall continue in perpetuity. The Forest Service shall be authorized to enter into cooperative agreements with the Tribe for the purpose of implementing this section.
 (e)SurveyNot later than one year after the date of the enactment of this Act, the Secretary of the Interior shall complete a survey to establish the exterior boundaries of the land taken into trust for the Tribe under this section.
 (f)Use of trust landLand taken into trust under subsection (a) shall— (1)be managed by the Tribe for conservation and research purposes;
 (2)not be eligible or used for any gaming activity carried out under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.); and
 (3)not be subject to old growth logging. 5.Yurok Reservation boundary adjustment (a)In generalThe Secretary shall revise the boundary of the Yurok Reservation as depicted on the map entitled Revised Yurok Reservation Boundary and dated December 7, 2016, copies of which shall be on file and available for public inspection in the appropriate offices of the Bureau of Indian Affairs.
 (b)Land managementSubject to the requirements of sections 3 and 4— (1)all National Forest System land within the revised Yurok Reservation shall continue to be administered by the Forest Service in accordance with applicable laws and regulations; and
 (2)all National Park System land within the revised Yurok Reservation shall continue to be administered by the National Park Service in accordance with applicable laws and regulations.
				6.Yurok scenic byway designation
 (a)Designation of the yurok scenic bywayBald Hills Road from its junction with U.S. Highway 101 to its terminus on the Klamath River shall be designated as the Yurok Scenic Byway, an Indian Tribe scenic byway, and the Tribe shall be eligible for appropriate grants and technical assistance as authorized in section 162(b) of title 23, United States Code.
 (b)Continued access and use retainedThe Tribe shall not prohibit or limit, and the Secretary of the Interior shall permit, continued access and use of the Bald Hills Road in accordance with section 101(a)(4) of the Redwood National Park Expansion Act of 1978 (92 Stat. 163).
			7.Confirmation of governing body and documents
 The governing documents of the Tribe and the governing body established and elected thereunder, as recognized by the Secretary and in effect on the date of the enactment of this Act, are hereby ratified and confirmed and shall only have effect within the revised Yurok Reservation. No inference shall be made by this section as to outside the revised Yurok Reservation.
		